Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 recites the limitation "determine shading data of the surface from at least one of the digital imagery and the albedo model.” There is insufficient antecedent basis for both digital imagery and albedo model.  For purposes of examination, albedo model and digital imagery are interpreted similarly to claims 36 and 69.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 36-45, 49-52, 54-55 and 57-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorr (US 2017/0109931)
Claim 36

Knorr discloses a method of rendering augmented reality content associated with a surface of an object in digital imagery, comprising: 

    PNG
    media_image1.png
    653
    811
    media_image1.png
    Greyscale

obtaining, by a rendering device, an albedo model related to the surface in an environment represented by the digital imagery, the albedo model comprising portions corresponding to at least some features of the surface, wherein each portion of the albedo model includes lighting rules selected based on corresponding features of the surface (Knorr, ¶ ; 
obtaining, by the rendering device, augmented reality (AR) content (Knorr, ¶ 76: “FIG. 4 illustrates a differential rendering step according to an embodiment of the present invention that can be used for blending in a virtual object on a display device in a view of the real environment according”); 
determining, by the rendering device, a pose for at least part of the AR content relative to the surface (Knorr, ¶ 111: “A geometry definition, and thereby surface orientation and occlusions can be determined from the depth information about the face of the particular user. At least one of the human face specific characteristics may also be used together with the depth information to estimate the at least one first light as disclosed above.”); 
determining, by the rendering device, shading data of the surface from at least one of the digital imagery and the albedo model (Knorr, ¶ 76: “The first one is an image 403 of the proxy object 401 alone under the estimated lighting conditions 402 of the real world. The second one is an image 404 of the proxy object 401 under the estimated lighting conditions 402 of the real world with the illumination of the proxy object influenced by the virtual object, for example virtual glasses 405”); 
deriving, by the rendering device, an estimated shading based on the albedo model and the shading data (Knorr, ¶ 76: “resulting image 409 does only contain the difference in lighting ; 
generating, by the rendering device, an environmentally adjusted AR content by adjusting the AR content according to the estimated shading; and rendering, by the rendering device, the environmentally adjusted AR content (Knorr, ¶ 77: “The image 409 is added in step 413 to the image 414 captured of the real environment. This would create an image 415 of the real scene under the estimated lighting conditions 402 additionally modified by integrating the virtual object 405 into the real scene”).
Knorr discloses the above features in different embodiments.  However, before the effective date of this application, it would have been obvious to one of ordinary skill in the art to combine them as claimed.  As suggested by Knorr, ¶ 224: “3D model may not be specific for an object, but may describe a generic geometry for a group of similar objects. The similar objects may belong to a same type and share some common properties. For example, faces of different people are belonging to a same type having eye, mouth, ear, nose, etc.”  Therefore in determining albedo models, one of ordinary skill in the art would consider specific features to determine an estimated shading. 
Claim 37
Knorr further discloses wherein the features of the surface are based on at least one of geometrical constraints, recognition features, and matching techniques (Knorr, ¶ 216: “From a set of predefined different elements of a face specific characteristic, the best fitting element can be picked (automatically or manually selected).”)
Claim 38
wherein the AR content comprises at least one of an application, a video, an image, an animation, a 3D rendered object, visual content, audio content, and tactile content (Knorr, ¶ 76: “for example virtual glasses 405”)
Claim 39
Knorr further discloses wherein the albedo model comprises a 3D albedo model (Knorr, ¶ 224: “A model may describe a geometry of an object or a generic geometry of a group of objects. A 2D model of an object may describe 2D geometry of at least part of the object. A 3D model of an object may describe 3D geometry of at least part of the object. The object may be a real object or a virtual object. A generic 2D or 3D model may describe generic 2D or 3D geometry of a group of objects. For example, a 3D model may be specific for an object. A 3D model may not be specific for an object, but may describe a generic geometry for a group of similar objects. The similar objects may belong to a same type and share some common properties”)
Claim 40
Knorr further discloses wherein the 3D albedo model comprises a computer-generated object model (Knorr, ¶ 224: “A model may describe a geometry of an object or a generic geometry of a group of objects. A 2D model of an object may describe 2D geometry of at least part of the object. A 3D model of an object may describe 3D geometry of at least part of the object. The object may be a real object or a virtual object. A generic 2D or 3D model may describe generic 2D or 3D geometry of a group of objects. For example, a 3D model may be specific for an object. A 3D model may not be specific for an object, but may describe a generic geometry for a 
Claim 41
Knorr further discloses wherein the computer-generated object model comprises a mesh (Knorr, ¶¶ 200, 204: “An unlocalized area light source corresponds to a continuous range of directional light sources. The range of directions can be defined by either a spherical geometry definition (2D Mesh), mean direction and extend, intervals of angles or some discretization over the domain of unit directions (e.g. 2D image)….A localized area light source can be defined by a 3D geometry within the scene (triangle mesh, generic object definition (like sphere) or some other surface representation like for example NURBS) and additional parameters specifying the radiation behaviour related to direction
Claim 42
Knorr further discloses wherein the computer-generated object model comprises a model of a portion of the surface (Knorr, ¶ 27: “According to an embodiment, the face region includes at least one face portion, which comprises at least one of the following: nose, cheek, forehead, jaw, eye, and chin.”)
Claim 43
Knorr further discloses wherein the albedo model represents known albedo information for at least a portion of the surface (Knorr, ¶ 41: “Regions of the face particularly suited for estimating the illumination can be pre-learned and/or pre-defined and distinguished from other regions…”)
Claim 44
wherein the albedo model comprises known features having locations within or on the surface (Knorr, ¶ 161: “The one or more different sample positions may be pre-defined in a coordinate system associated with the face manually and/or automatically according to at least one of human face specific characteristics”)

Claim 45
Knorr further discloses aligning the albedo model with the pose by aligning the known features with corresponding features derived from the digital imagery (Knorr, ¶ 164: “For any new previously unseen image of a face (the unseen image is not included in the plurality of training images, e.g. an input image for environment light estimation based on the face region), we may first perform a face pose detection on the input image to determine in the input image of the face at least part of the one or more sample positions that are defined in the training stage.”)
Claim 49
Knorr further discloses wherein the albedo model is generated from a plurality of training images captured by the rendering device in a variety of lighting conditions (Knorr, ¶ 161: “An approach according to an embodiment of the invention may be based on a supervised machine learning approach. We may use a plurality of training images of one or more faces captured by one or more cameras under known one or more different illuminations (i.e. one or more face incident lights are known) to learn or generate one or more radiance transfer functions (explained below) for one or more different sample positions (i.e. face sample positions) on a face, for example, in an offline training process. Each of the one or more different 
Claim 50
Knorr further discloses determining, by the rendering device, features from a digital imagery of the surface (Knorr, ¶ 161: “An approach according to an embodiment of the invention may be based on a supervised machine learning approach. We may use a plurality of training images of one or more faces captured by one or more cameras under known one or more different illuminations (i.e. one or more face incident lights are known) to learn or generate one or more radiance transfer functions (explained below) for one or more different sample positions (i.e. face sample positions) on a face, for example, in an offline training process. Each of the one or more different sample positions is associated with a radiance transfer function. The one or more different sample positions may be pre-defined in a coordinate system associated with the face manually and/or automatically according to at least one of human face specific characteristics”)
Claim 51
Knorr further discloses wherein the albedo model is generated from a plurality of training images captured by the rendering device from a variety of viewpoints (Knorr, ¶ 112: “In another embodiment, the face-incident light (e.g. the at least one first light) may be determined according to a statistical model of face illumination. The statistical model could be generated based on a plurality of images of human faces under different known illumination and poses or 3D models of faces”)

Knorr further discloses wherein at least one of the plurality of training images corresponds to the digital imagery of the surface from which features are derived (Knorr, ¶ 161: “We may use a plurality of training images of one or more faces captured by one or more cameras under known one or more different illuminations (i.e. one or more face incident lights are known) to learn or generate one or more radiance transfer functions (explained below) for one or more different sample positions (i.e. face sample positions) on a face, for example, in an offline training process. Each of the one or more different sample positions is associated with a radiance transfer function. The one or more different sample positions may be pre-defined in a coordinate system associated with the face manually and/or automatically according to at least one of human face specific characteristics.”)
Claim 54
Knorr further discloses wherein determining features from the digital imagery includes applying at least one feature detection algorithm to the digital imagery (Knorr, ¶ 41: “These regions can be registered in live tracking via established algorithms of face detections and pose detections”)
Claim 55
Knorr further discloses wherein the feature detection algorithm includes at least one of the following algorithms: SIFT, BRISK, SURF, FAST, BRIEF, Harris Corners, Edges, DAISY, GLOH, HOG, EOG, and TILT (This is not explicitly disclosed by Knorr.  However, as of the effective filing date of this application the above algorithms would have been well-known feature 
Claim 57
Knorr further discloses further comprising capturing, by the rendering device, the digital imagery of the surface (Knorr, ¶ 178: “A real environment (or real world) may be an indoor scene or an outdoor scene. For exam-pie, the real environment may be an indoor office or an outdoor street. The real environment may also be or include a real object, such as a sofa, a car, a human, a face of a human, a tree, and/or a building. The at least part of the real environment could be a part of the real environment and/or at least one real object located in the real environment. The real environment or real object is visually perceivable information to anatomical eyes or optical imaging devices. For example, the real environment or real object may emit or reflect visible light that could be captured by human eyes or cameras. The real environment or real object may also emit or reflect invisible light that could not be captured by human eyes, but could be captured by a camera”)
Claim 58
Knorr further discloses further comprising tracking at least some of the features determined from the digital imagery of the surface in real time (Knorr, ¶ 41, 171: “These regions can be registered in live tracking via established algorithms of face detections and pose detections…An embodiment for estimation of the distant illumination comprises an offline learning stage and a real-time light estimation…”)
Claim 59
further comprising re-rendering the environmentally adjusted AR content in response to movement of the surface (Knorr, ¶ 92: “the user 1109 moves (depicted by move 1108) to a second location 1110 (right depiction)”)
Claim 60
Knorr further discloses wherein tracking at least some of the features includes tracking features within frames of a video sequence (Knorr, ¶ 134: “On the other hand, in case of non-changing lighting conditions, information from multiple frames (image data sets) can be integrated for a better estimate. The face may be tracked over time under different head poses”)
Claim 61
Knorr further discloses comprising re-rendering the environmentally adjusted AR content at close to a frame rate of the video sequence (Knorr, ¶ 134, ¶ 140, ¶ 171: “Another possible embodiment of the invention comprises the use of a video sequence. On the one hand, a dynamically changing illumination situation can be supported. That means when the illumination is changing during runtime of the video sequence, the new illumination situation can be estimated (because it is no separate pre-process and the face of the user is always visible). On the other hand, in case of non-changing lighting conditions, information from multiple frames (image data sets) can be integrated for a better estimate. The face may be tracked over time under different head poses…To incorporate multiple frames, the head pose should be tracked in relation to a real environment coordinate system associated with the real environment to distinguish between movements of the user facing camera and movements of the head…a real-time light estimation”)

Knorr further discloses wherein the frame rate is at least 30 frames per second (This is not explicitly disclosed by Knorr.  However, as of the effective filing date of this application, 30 frames per second would have been in common use.  Therefore Knorr’s real-time suggests this framerate)
Claim 63
Knorr further discloses using the estimated shading and the albedo model to generate an expected rendering of the surface; using the digital imagery of the surface and the shading data of the surface to identify one or more environmental artifacts in the digital imagery; rendering, by the rendering device, at least some of the one or more environmental artifacts with the environmentally adjusted AR content (Knorr, ¶ 2, 74: “it is important to illuminate or display the virtual objects with the same lighting conditions visible in the real world as well as let the virtual objects change the illumination for example by casting shadows onto parts from the real scene…The image 404 contains shadowing and light interreflections of the combined scene of proxy and virtual object, for example shadow 407 from the real scene as well as shadow 406 cast from the virtual object onto the real scene. The first image 403 is subtracted (step 408) from the second image 404 so that the resulting image 409 does only contain the difference in lighting between the two solutions like for example shadow regions 410 introduced by the virtual object, but not those shadow regions 411, that were already shadowed before”)
Claim 64
further comprising generating the environmentally adjusted AR content by applying a sensor environment map comprising at least one of an environment lighting map, a noise map, and a sensor error map (Knorr, ¶ 19: “For example, the at least one light source comprises at least one of the following: ambient light, point light, directional light, spot light, area light source, and environmental light, wherein the environmental light is represented as environment map, spherical harmonics, wavelets, or mixtures of von Mises-Fisher distributions.”)
Claim 65
Knorr further discloses wherein the environmentally adjusted AR content comprises an animation (Knorr, ¶ 134: “Another possible embodiment of the invention comprises the use of a video sequence. On the one hand, a dynamically changing illumination situation can be supported. That means when the illumination is changing during runtime of the video sequence, the new illumination situation can be estimated (because it is no separate pre-process and the face of the user is always visible). On the other hand, in case of non-changing lighting conditions, information from multiple frames (image data sets) can be integrated for a better estimate. The face may be tracked over time under different head poses.”)
Claim 66
Knorr further discloses wherein rendering the environmentally adjusted AR content includes overlaying the environmentally adjusted AR content over an image of at least a portion of the surface (Knorr, ¶ 77: “The image 409 is added in step 413 to the image 414 captured of the real environment. This would create an image 415 of the real scene under the estimated lighting conditions 402 additionally modified by integrating the virtual object 405 into 
Claim 67
Knorr further discloses wherein rendering the environmentally adjusted AR content includes presenting the environmentally adjusted AR content on a display relative to at least a portion of the surface (Knorr, ¶ 7: “blending in the virtual object on a display device in the view of the real environment according to the at least one first light.”)
Claim 68
Knorr further discloses wherein rendering the environmentally adjusted AR content includes presenting the environmentally adjusted AR content at a spatial location relative to the surface that is derived from an environmental feature implied by the estimated shading (Knorr, ¶ 77: “virtual object 405 under the estimated lighting conditions 402 with the illumination of the virtual object influenced by the proxy object in the final augmented image 417.”)
Claim 69
The same teachings and rationales in claim 36 are applicable to claim 69.
Claim 70
The same teachings and rationales in claim 36 are applicable to claim 70.


Allowable Subject Matter
Claim(s) 46-48, 53, 56 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 46-48, Knorr lacks suggestion for a lighting policy including rule sets corresponding to portions of the albedo model because only individual features of a face and a radiance transfer function are considered. 
Regarding claim(s) 53, parallel determination and updating of the albedo model is not suggested by Knorr’s use of training images. 
Regarding claim(s) 56, looking up of AR content is not disclosed in the context of claim 56. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611